     Case 1:14-bk-15182-GM          Doc 224 Filed 08/20/19 Entered 08/20/19 14:46:40              Desc
                                      Main Document Page 1 of 5


1
2
                                                                       FILED & ENTERED
3
4                                                                            AUG 20 2019
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY Gonzalez DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                                  CENTRAL DISTRICT OF CALIFORNIA
10
                                  SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                           Case No.: 1:14-bk-15182-GM
14   Mark Alan Shoemaker                              CHAPTER 7
15                                                    MEMORANDUM DENYING MOTION TO
                                                      REMOVE ALFRED SIEGEL AS TRUSTEE
16
17                                                    Date:      August 20, 2019
                                                      Time:      10:00 AM
18                                      Debtor(s).    Courtroom: 302

19
20            At the hearing on August 20, 2019, the Court adopted its tentative ruling as its
21   findings on the Debtor’s Motion to remove Alfred Siegel as Trustee. That tentative
22   ruling is set forth below:
23   The Motion
24            This motion to remove Alfred Siegel as trustee is brought on two bases: (1) that
25   Siegel failed to marshal assets and (2) that he "engaged in fraud to the detriment of the
26   debtor and the estate." The Court previously found that Siegel has a limited fiduciary
27   duty to Shoemaker which is created in a surplus case. In the adversary proceeding
28   against Siegel, the Court found causation and injury. (1:16-ap-01142-GM ("BK adv"),




                                                     -1-
     Case 1:14-bk-15182-GM        Doc 224 Filed 08/20/19 Entered 08/20/19 14:46:40             Desc
                                    Main Document Page 2 of 5


1    dkt. 55 at 15:2-3) The Court dismissed the adversary proceeding on other grounds, but
2    did not find that there was no duty to Shoemaker and that that duty would be breached
3    by the Trustee’s alleged misconduct in administering the estate.
4            It is a myth that the Trustee failed to bring substantial value into the estate due to
5    Shoemaker’s failure to disclose assets. In fact the original schedule B listed $1.2+
6    million in accounts receivables and Siegel did nothing to recover these. In 2010
7    Shoemaker disclosed the litigation claims, but the Trustee failed to act. Shoemaker
8    urged action, but no action was taken. In 2011 there was a letter regarding a settlement
9    of one of Shoemaker’s cases, but the Trustee took no action to marshal that asset, but
10   rather files a no asset report that he later withdraws. Only in 11/13 does the Trustee file
11   an application to appoint special counsel, which was after a 17-month delay. Special
12   counsel is appointed in January 2014 and the collection cases adversary is filed in May
13   2014.
14           At the 6/12 status conference, Siegel instructed Shoemaker to amend his petition
15   and add the litigation claims, which Shoemaker had proposed as a means of settlement
16   with Siegel of Siegel’s §727 complaint. "Thus, Siegel, on the record advised
17   Shoemaker to commit fraud. This must be so, since this Court found the June 20, 2012
18   filing as a basis for fraud under 11 USC 727(a)(4)(A) denial of discharge." When Siegel
19   and his agents pursue the litigation claims, they knew that there was a basis for fraud
20   and they prompted and perpetrated that.
21           The entire bankruptcy is void because the Court found that the original petition
22   and schedules was a basis of the fraud finding under §727(a)(4)(A).
23   At the trial in case 14-01296, Siegel admitted that he was apprised at the Advocate
24   assets at the 7/6/10 meeting of creditors, that he had a duty to investigate them even if
25   they were not listed on the formal schedules, that he practice as a trustee was to
26   contact the trustee in a related corporate chapter 7 case, that he withdrew his initial no-
27   asset report so he could determine whether the amended claims were legitimate or not
28   and would benefit creditors, that he had to filed the litigation claims 24 months after




                                                   -2-
     Case 1:14-bk-15182-GM       Doc 224 Filed 08/20/19 Entered 08/20/19 14:46:40             Desc
                                   Main Document Page 3 of 5


1    6/14/12 to determine that they had no value of any materiality, and that he separately
2    analyzed the claims set forth in the amended schedules.
3
4    The Opposition
5            This motion is an improper collateral attack on the Court’s Order dismissing with
6    prejudice the Shoemaker v. Siegel adversary proceeding (1:16-ap-01142). The issue of
7    marshalling the assets is directly from that lawsuit. That lawsuit asserted the Siegel
8    acted with gross negligence and with fraud.
9            The Debtor has no standing to file this motion. The motion is also time-barred as
10   were the identical allegations in the adversary proceeding. The allegations are
11   baseless in law and fact. There would be no benefit to the estate to remove the Trustee
12   at this time.
13           There is no cause for removal. Under the totality of the circumstances test, the
14   burden is on the movant to show cause, which is a required element. Here the Debtor
15   has not standing because this is not a surplus estate and thus the Trustee does not owe
16   a fiduciary duty to the Debtor. Also Siegel did not somehow advise Shoemaker to
17   commit fraud and thereby lead to the denial of discharge. The Court discussed this fully
18   in the Memorandum of Decision denying Shoemaker’s discharge. (1:14-ap-01206, dkt.
19   278).
20           Removing the Trustee would merely mean appointing another trustee is his
21   place. It would not void the bankruptcy or the denial of discharge. There is no benefit
22   to the estate since the new trustee would have any collections actions barred by the
23   statute of limitations.
24           There are no conflicts of interest here and the Trustee has not personally
25   benefitted from this case. In fact, the Trustee is not receiving any payment from this
26   case.
27
28   NO REPLY RECEIVED AS OF 8/19 AT NOON.




                                                 -3-
     Case 1:14-bk-15182-GM        Doc 224 Filed 08/20/19 Entered 08/20/19 14:46:40             Desc
                                    Main Document Page 4 of 5


1    Proposed Ruling
2           Adversary proceeding 1-16-ap.01142 was opened on October 7, 2016, when
3    counsel for Levene, Neale, Bender, Yoo & Brill, LLP and Anthony Friedman removed
4    the state court complaint. That complaint had been filed on July 28, 2016 and was for
5    fraud, negligent misrepresentation, breach of fiduciary duty, and negligence. While the
6    original complaint did not segregate the claims against the various defendants, it
7    contained most of the allegations in this motion.
8           The First Amended Complaint (dkt. 24, filed 11/14/16) as to Siegel is specifically
9    for fraud and breach of fiduciary duty. It includes all or substantially all of the allegations
10   made in this motion to remove Siegel. The Second Amended Complaint (dkt. 44, filed
11   12/20/16) is solely against Siegel and goes into the allegations of gross negligence and
12   fraud in great detail. This was dismissed with prejudice on February 27, 2017 for failure
13   to state a claim. (dkt. 55, 58).
14          Thereafter, Shoemaker appealed to the district court, which affirmed the ruling
15   (2:17-cv-2033, dkt. 19). The Ninth Circuit also affirmed (18-55182). No motion for a
16   writ of certiorari was filed and thus these findings and rulings are final.
17   Since this is not a surplus case, Shoemaker does not have standing and the Trustee
18   has no duty to him. But even if he did, this motion to dismiss is untimely. The actions
19   complained of occurred in and before 2012. Shoemaker clearly knew of them when he
20   brought the adversary proceeding in 2016 (and the case docket will show that he was
21   aware of them long before that time). The case has been fully administered and is
22   ready for closing. The Trustee is receiving no compensation.
23          Shoemaker has had his chance (which he has taken several times, but to no
24   avail) to challenge the Trustee’s handling of this case. He has been unsuccessful and
25   the Court will not sanction yet another bite of the apple.
26          As to the unique theory that if Siegel is removed it would affect Shoemaker’s
27   discharge or somehow lead to a dismissal of the bankruptcy case. Not only do no
28   grounds exist in law or fact for such a contention, but the denial of Shoemaker’s




                                                   -4-
     Case 1:14-bk-15182-GM        Doc 224 Filed 08/20/19 Entered 08/20/19 14:46:40            Desc
                                    Main Document Page 5 of 5


1    discharge was in an adversary proceeding brought by the United States Trustee and not
2    by Siegel (1-14-ap-01206). Removing Siegel would have no impact on that final
3    judgment.
4           As noted in the opposition, to the extent that Shoemaker believes that a newly
5    appointed trustee would resurrect the attempt to collect money for the estate, that is
6    wrong. The statute of limitations has run on any claims that Shoemaker or his estate
7    would have on persons who he asserts directly or indirectly owed him money
8    prepetition. Over nine years have passed since this case was filed on May 25, 2010 (it
9    received a 2014 case number when transferred from the Los Angeles Division to the
10   San Fernando Valley Division of the Bankruptcy Court). The related case of Advocate
11   for Fair Lending was filed a few days later (2-10-bk-32494, filed June 2, 2010). Even
12   the most scrupulous and aggressive new trustee could not increase the assets of this
13   estate.
14          It should also be noted that the OUST, which is responsible for the performance
15   of the trustees that it appoints and supervises, has been aware of Shoemaker’s
16   assertions against Siegel – for years. The OUST has taken no action and has not
17   joined into this motion.
18
19          Deny the Motion to Remove Alfred Siegel as trustee.
20
21          ###
22
23
24
          Date: August 20, 2019
25
26
27
28




                                                 -5-
